DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10892920. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipated the claims in the instant application as shown in the following table.

Instant application
Patent 10892920
1. A multi-level pulse amplitude modulation (PAM) PAM-N receiving device, comprising: a circuit to generate distortion information indicative of a level of non-linear distortion between N signal levels included in a PAM-N signal where N is greater than 2; and a driver circuit to transmit the distortion information indicative of the level of the non-linear distortion to a PAM-N transmitting device, wherein the PAM-N transmitting device adjusts one or more 


15.  The method of claim 14, wherein the generating of the distortion information comprises: determining a first threshold error level used to generate error information for adaptation of tap weights of a decision feedback equalizer when targeting a first symbol of the N symbols;  and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.

16.  The method of claim 14, wherein the generating of the distortion information comprises: identifying a first amount of inter symbol interference (ISI) during transitions from a first symbol of the N symbols;  and identifying a second amount of ISI during transitions from a second symbol of the N symbols, wherein the distortion information is generated from the first amount of ISI and the second amount of ISI.
4. The PAM-N receiving device of claim 3, wherein the circuit: identifies the first amount of ISI during transitions from the first symbol to a third symbol of the N symbols; and identifies the second amount of ISI during transitions from the second symbol to a fourth symbol of the N symbols.
17.  The method of claim 16, wherein the generating of the distortion information comprises: identifying the first amount of ISI during transitions from the first symbol to a third symbol of the N symbols;  and identifying the second amount of ISI during transitions from the second symbol to a fourth symbol of the N symbols.
5. The PAM-N receiving device of claim 1, wherein the circuit comprises: an eye scanning circuit to detect a plurality of vertical eye openings for the PAM-N signal, wherein the distortion information is generated from the plurality of vertical eye openings.
18.  The method of claim 14, wherein the generating of the distortion information comprises: detecting a plurality of vertical eye openings for the PAM-N signal, wherein the distortion information is generated from the plurality of vertical eye openings.

19.  The method of claim 14, further comprising: detecting a predetermined pattern being present in the PAM-N signal; and generating the distortion information responsive to the predetermined pattern being present.
7. The PAM-N receiving device of claim 1, further comprising: a receiver circuit to receive the PAM-N signal, wherein the receiver circuit comprises an analog front end circuit that applies analog signal conditioning to the PAM- N signal; and the circuit generates the distortion information indicative of the level of non-linear distortion corresponding to inequalities in voltage differences between the N signal levels in the PAM-N signal at an output of the analog front end circuit.
20.  The method of claim 14, further comprising: applying, by an analog front end circuit, analog signal conditioning to the PAM-N signal;  wherein the distortion information is generated to indicate a level of distortion corresponding to the inequalities in the voltage differences between the N signal levels in the PAM-N signal at an output of the analog front end circuit.
8. A multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, comprising: a receiver interface circuit to receive distortion information from a PAM-N receiving device, the distortion information indicative of a level of non-linear distortion between N signal levels included in a first PAM-N signal where N is greater than 2; 


9.  The PAM-N transmitting device of claim 8, wherein: the driver circuit generates the PAM-N signal using a predetermined pattern.
10. The PAM-N transmitting device of claim 8, wherein the driver circuit generates the PAM-N signal using a pseudorandom or scrambled pattern.
10.  The PAM-N transmitting device of claim 8, wherein: the driver circuit generates the PAM-N signal using a pseudorandom or scrambled pattern.
11. The PAM-N transmitting device of claim 8, wherein the driver circuit includes: a first driver corresponding to a first symbol bit; and a second driver corresponding to a second symbol bit, wherein the driver control circuit adjusts the one or more drive strength parameters based on the distortion information such that a ratio of a first drive strength of the first driver to a second drive strength of the second driver is adjusted.
11.  The PAM-N transmitting device of claim 8, wherein the driver circuit includes: a first driver corresponding to a first symbol bit; and a second driver corresponding to a second symbol bit, wherein the driver control circuit adjusts the one or more drive strength parameters based on the distortion information such that a ratio of a first drive strength of the first driver to a second drive strength of the second driver is adjusted.

12.  The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to minimize the inequalities in the voltage differences.
13. The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to match a peak power constraint of the driver circuit.
13.  The PAM-N transmitting device of claim 8, wherein the driver control circuit adjusts the one or more drive strength parameters to match a peak power constraint of the driver circuit.
14. A method, comprising: transmitting, by a driver circuit of a multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, a PAM-N signal via a communication channel, wherein N is greater than 2, and the PAM-N signal has N signal levels; receiving, by a PAM-N receiving device, the PAM-N signal; generating, by the PAM-N receiving device, distortion information indicative of a level of non-linear distortion between the N signal levels; transmitting, by the PAM-N receiving device to the PAM-N transmitting device, the distortion information indicative of the level of the non-linear distortion; receiving, by the PAM-N transmitting device, the distortion information; 


15.  The method of claim 14, wherein the generating of the distortion information comprises: determining a first threshold error level used to generate error information for adaptation of tap weights of a decision feedback equalizer when targeting a first symbol of the N symbols;  and determining a second threshold error level used to generate error information for adaptation of the tap weights of the decision feedback equalizer when targeting a second symbol of the N symbols, wherein the distortion information is generated from the first threshold error level and the second threshold error level.
16. The method of claim 14, wherein the generating of the distortion information comprises: identifying a first amount of inter symbol interference (ISI) during transitions from a first symbol of N symbols represented by the N 


17.  The method of claim 16, wherein the generating of the distortion information comprises: identifying the first amount of ISI during transitions from the first symbol to a third symbol of the N symbols;  and identifying the second amount of ISI during transitions from the second symbol to a fourth symbol of the N symbols.
18. The method of claim 14, wherein the generating of the distortion information comprises: detecting a plurality of vertical eye openings for the PAM-N signal, wherein the distortion information is generated from the plurality of vertical eye openings.
18.  The method of claim 14, wherein the generating of the distortion information comprises: detecting a plurality of vertical eye openings for the PAM-N signal, wherein the distortion information is generated from the plurality of vertical eye openings.
19. The method of claim 14, further comprising: detecting a predetermined pattern being present in the PAM-N signal: and generating the distortion information responsive to the predetermined pattern being present.
19.  The method of claim 14, further comprising: detecting a predetermined pattern being present in the PAM-N signal; and generating the distortion information responsive to the predetermined pattern being present.

20.  The method of claim 14, further comprising: applying, by an analog front end circuit, analog signal conditioning to the PAM-N signal;  wherein the distortion information is generated to indicate a level of distortion corresponding to the inequalities in the voltage differences between the N signal levels in the PAM-N signal at an output of the analog front end circuit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KENNETH T LAM/Primary Examiner, Art Unit 2631